Case 7:19-mj-00880 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

 

 

 

 

Ao 91 (Rév _s/oi) criminacomplaim ` United States D_istrict__Courl
FlLEr)
United States District Court APR 18 2019 ~J
soUTHERN DIsTRIcT oF 'rExAs 7
McALLEN DIvIsIoN 7 mm "'B'ad'ey'o'e'k

UNITED STA:I`ES OF AMERICA
f v- cRIMINAL CoMPLAINT

Eduar A|exander Carias-Valle

, v Case Number': M-19-',O¢XZ`0-M

1AE YoB: 1985 “~
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April'17, 2019 in Starr COunty, in

the Southern District of Texas
g ( T rack Statutory Language of Oj*j%nse)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Eduar Alexander Carias-Valle was encountered by Border Patrol Agents near Roma, Texas on April 17, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on April 17, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on October 15, 2018 through Houston, Texas. Prior to Deportation/Exclusion the Defendant was instructed`not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On July 31,
2018, the defendant was convicted of 8 USC 1326 Illegal Re-entry into the United States and sentenced to four (4) months confinement.

19

Continued on the attached sheet and made a part of this complaint: |:|Yes lNo

 

Sworn to before me and subscribed in my presence, SMig:?¢\€)mplair?_ - ,
Apri| 18, 2019 L.' cf 3 }/ el ngza|ez Senior Patro| Agent

l / Q,[VZ/@%
Peter E. Ormsby , u.S. Nlagistrate Judge

Name and Title of Judicia| Officer Signature of Judicia| Officer

\

